Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 12/30/21 are acknowledged.
Claims 1-20 were previously cancelled. Claim 28 was cancelled on 12/30/21.
Claim 25 was amended.
Claims 21-27 are pending and are included in the prosecution.
Maintained Claim Objections
Claim 26 is again objected to under 37 CFR 1.75(c) as being in improper form because it is dependent on claim 32, which is not part of the current claim set.  See MPEP § 608.01(n).  Appropriate correction is required. For examination purposes claims 26 is construed to be dependent on claim 21.
Since Applicant did not amend the dependency of claim 26 the objection to this claim is maintained.
Response to Amendments/Arguments
Rejection of claims under 35 USC § 112(b) 
In light of the amendment of claim 25, the rejection of this claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
In light of the cancellation of claim 28, the rejection the rejection of this claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is rendered moot.
Maintained Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-27 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-16 of U.S. Patent No. 10,143,656 B1 (the ‘656 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a solid oral formulation for cleansing a colon of a subject, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite that the formulation comprises about 35.5 grams of sodium sulfate, about 5.4 grams of magnesium sulfate, and about 4.5 grams of potassium chloride, whereas claim 1 of the ‘656 Patent recites that the formulation comprises from about 34.0 grams to about 38.0 grams of sodium sulfate, about 4.0 grams to about 8.5 grams of magnesium sulfate, and about 3.0 grams to about 5.0 grams of potassium chloride. 
prima facie case of obviousness exists.”
Therefore, instant claims are obvious over claims of the ‘656 Patent and they are not patentably distinct over each other.


Claims 21-27 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent No. 11,033,498 B2 (the ‘498 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a solid oral formulation for cleansing a colon of a subject, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite a solid oral formulation for cleansing a colon of a subject whereas claims of the ‘498 Patent recite a method of cleansing the colon. 
However, one of ordinary skill in the art would have found it obvious to prepare the solid oral formulation for cleansing a colon of a subject as recited in instant claims and use the solid oral formulation in a method of cleansing the colon, as recited 

Therefore, instant claims are obvious over claims of the ‘498 Patent and they are not patentably distinct over each other.

Claims 21-27 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 and 27-28 of copending Application No. 17/347,469 (the ‘469 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a solid oral formulation for cleansing a colon of a subject, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite a solid oral formulation for cleansing a colon of a subject whereas claims of the ‘469 Application recite a method of cleansing the colon. 
for cleansing a colon of a subject as recited in instant claims and use the solid oral formulation in a method of cleansing the colon, as recited in the claims of the ‘469 Application. The concentrations of the sodium sulfate, magnesium sulfate and potassium chloride recited in in the instant claims would have been obvious over the respective concentrations recited in claims of the ‘498 Patent since one of ordinary skill in the art would modify the concentration of the solid oral formulation and divide it based on the desired colon cleansing efficacy per solid oral dosage form. For example, one of ordinary skill in the art would have found it obvious to divide the formulation recited in instant claims in half (for two doses) and arrive at half the dosage of the sodium sulfate, i.e., about 35.5 grams of sodium sulfate ÷ 2 = about 17.75 grams of sodium sulfate, which is the concentration of sodium sulfate recited in claim 1 of the ‘469 Application. 
Therefore, instant claims are obvious over claims of the ‘469 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Response to Arguments/Terminal Disclaimer
Applicant filed three Terminal Disclaimers (TDs) over the ‘656 Patent, the ‘498 Patent, and the ‘469 Application on 12/30/21. However, these TDs were disapproved on 12/30/21 because the instant application filing date is incorrect. The instant application 
The Examiner attempted to contact Applicant’s representative (Mr. David Chavous on 01/13/22 at 781-334-8531) to request the corrected TDs, but was unsuccessful.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615